         Case 1:16-cv-10666-JGD Document 155 Filed 04/21/20 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS


       GRANT ARMSTRONG and                          )
       ARMSTRONG RX GP, LLC,                        )
                                                    )
                      Plaintiffs/Counterclaim       )
                      Defendants,                   )
                                                    )
              v.                                    )
                                                    )
       WHITE WINSTON SELECT ASSET                   )              CIVIL ACTION
       FUNDS, LLC,                                  )              NO. 16-10666-JGD
                                                    )
                      Defendant/Third Party         )
                      Plaintiff,                    )
                                                    )
       MCCARTER & ENGLISH, LLP,                     )
                                                    )
                      Defendant/Counterclaim        )
                      Plaintiff,                    )
                                                    )
              v.                                    )
                                                    )
       ARMSTRONG RX II, GP, LLC and                 )
       ARMSTRONG RX II, LP,                         )
                                                    )
                      Third Party Defendants.       )

                                         SCHEDULING ORDER

       After due consideration of the parties’ Joint Status Report (Docket No. 154), the

court hereby orders as follows:

       1. The court will not order phased discovery at this time. However, the parties shall

meet and confer about the scope of financial accounting discovery and shall submit a joint

discovery plan to the court by June 5, 2020, identifying the areas of agreement, and the parties’

positions as to the areas of disagreement, if any. Any claim of undue burden must be
         Case 1:16-cv-10666-JGD Document 155 Filed 04/21/20 Page 2 of 3



supported by specific facts. The court will consider proposals to phase financial accounting

discovery. Absent agreement, financial accounting discovery shall be stayed pending further

order of the court.

       2. The court will not appoint a discovery master at this time. If the parties deem it

appropriate after discovery is underway, the court will consider holding discovery hearings

every two weeks to address outstanding issues. The parties will be obligated to file a joint

agenda for those hearings no later than 48 hours before the hearing, unless otherwise ordered

by the court. The parties shall notify the court if and when such regular discovery hearings

should begin.

       3. All further paper discovery should occur by the production of native format (with

metadata) and searchable .pdf, as applicable, or as otherwise agreed to by the parties.

       4. The court hereby adopts the following discovery schedule:

December 4, 2020       Fact discovery to be completed
December 11, 2020      Status conference, including scheduling summary judgment motions
January 29, 2021       Plaintiffs to provide expert disclosures
February 26, 2021      Depositions of plaintiffs’ experts to be completed
March 12, 2021         Defendants to provide expert disclosures
April 9, 2021          Deposition of defendants’ experts to be completed

       5. The next status conference shall be held on December 11, 2020 at 2:30 p.m. in

Courtroom #15 on the 5th floor. At that time, the parties shall be prepared to discuss:

                (a)    the status of the case;
                (b)    scheduling for the remainder of the case through trial; and
                (c)    use of alternative dispute resolution programs.

       6.       The parties shall submit a brief joint statement no later than three (3) business

days before the conference addressing the issues itemized in paragraph 5 above. With respect
         Case 1:16-cv-10666-JGD Document 155 Filed 04/21/20 Page 3 of 3



to the use of ADR, the parties shall indicate whether an agreement has been reached, but shall

not identify their respective positions.

                                                   / s / Judith Gail Dein
                                                   Judith Gail Dein
                                                   United States Magistrate Judge
       DATED: April 21, 2020
